DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been cancelled. Claims 21-40 have been added. Claims 21-40 are pending in the application.

Priority
Applicant’s claim for the benefit of a prior-filed application, 16/121,508 filed on 09/04/2018, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. It is noted that the current application also has a provisional application 62/585,057 filed on 11/13/2017.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,262,912. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons as shown below.
Patent US 11,262,912
Instant Application 17/459663
Claim 11. A system comprising:

a plurality of storage devices, wherein a failure resilient address space is distributed across the plurality of storage devices such that the failure resilient address space spans more than one storage device of the plurality of storage devices; and

a plurality of computing devices communicatively coupled to each other and to the plurality of storage devices via a network, wherein:

each of the plurality of computing devices is operable to perform a file operation over a plurality of memory blocks, the plurality of computing devices is operable to maintain metadata that maps the plurality of memory blocks to the failure resilient address space,

the metadata is divided into a plurality of buckets,

each bucket of the plurality of buckets is associated with a unique group of two or more computing devices selected from the plurality of computing devices, wherein the number of buckets in the plurality of buckets is greater than the number of computing devices in the plurality of computing devices.

Claim 21. A system comprising: 









a plurality of computing devices communicatively coupled to each other via a network, wherein: 





the plurality of computing devices is operable to maintain metadata that maps a plurality of memory blocks to a failure resilient address space, 


the metadata is divided into a plurality of buckets, 

each bucket of the plurality of buckets is associated with a unique group of two or more computing devices selected from the plurality of computing devices, and the number of buckets in the plurality of buckets is greater than the number of computing devices in the plurality of computing devices.
Claim 12. The system of claim 11, wherein the plurality of storage devices comprises non-volatile memory.
Claim 22. The system of claim 21, wherein the plurality of storage devices comprises non- volatile memory.
Claim 13. The system of claim 11, wherein the file operation comprises writing data into the plurality of memory blocks.
Claim 23. The system of claim 21, wherein each of the plurality of computing devices is operable to write data into the plurality of memory blocks.
Claim 14. The system of claim 13, wherein a buffer of data to be written to a first memory block of the plurality of memory blocks is compressed to provide space for a journal associated with the data written into the plurality of memory blocks
Claim 24. The system of claim 23, wherein a buffer of data to be written to a first memory block of the plurality of memory blocks is compressed to provide space for a journal associated with the data written into the plurality of memory blocks.
Claim 15. The system of claim 13, wherein a buffer of data to be written to a memory block of the plurality of memory blocks is padded with data previously written into a portion of the memory block
Claim 25. The system of claim 23, wherein a buffer of data to be written to a memory block of the plurality of memory blocks is padded with data previously written into a portion of the memory block.
Claim 16. The system of claim 13, wherein in coordination with writing data to a memory block of the plurality of memory blocks, an extent is updated, and wherein the updated extent comprises an identification of a plurality of blocks associated with protecting the data being written to the memory block
Claim 26. The system of claim 23, wherein in coordination with writing data to a memory block of the plurality of memory blocks, an extent is updated, and wherein the updated extent comprises an identification of a plurality of blocks associated with protecting the data being written to the memory block.
Claim 17. The system of claim 11, wherein the file operation comprises reading data from the plurality of memory blocks
Claim 27. The system of claim 21, wherein each of the plurality of computing devices is operable to read data from the plurality of memory blocks.

Claim 18. The system of claim 17, wherein a data read from a particular memory block of the plurality of memory blocks is checked for errors using a distributed erasure code based on blocks identified in an extent.
Claim 28. The system of claim 27, wherein a data read from a particular memory block of the plurality of memory blocks is checked for errors using a distributed erasure code based on blocks identified in an extent.
Claim 19. The system of claim 18, wherein a degraded data read is performed when the particular memory block of the plurality of memory blocks is found to be in error.
Claim 29. The system of claim 28, wherein a degraded data read is performed when the particular memory block of the plurality of memory blocks is found to be in error.
Claim 20. The system of claim 19, wherein the degraded data read comprises regenerating the particular memory block from one or more memory blocks other than the particular memory block of the plurality of memory blocks.
Claim 30. The system of claim 29, wherein the degraded data read comprises regenerating the particular memory block from one or more memory blocks other than the particular memory block of the plurality of memory blocks.


Claims 21 and 31 of instant application have similar limitations and are not patentably distinct from claims 1 and 11 of US 11,030,098, respectively, therefore, claim 31 is rejected for the similar reasons as claim 21. Claims 32-40 of instant application have similar limitations as claims 22-30 of the instant application. Claims 32-40 are rejected for the similar reasons as claims 22-30.
Claim 11 of US 11,262,912 includes all the limitations recited in claim 21 of instant application. The difference between the two claims is that claim 11 of US 11,262,912 also includes additional limitations, such as a failure resilient address space is distributed across the plurality of storage devices such that the failure resilient address space spans more than one storage device of the plurality of storage devices and each of the plurality of computing devices is operable to perform a file operation over a plurality of memory blocks. It is obvious for a person of ordinary skill in the art to recognize that an independent claim of a Continuation application usually comprises a subset of claim limitations of its parent application since it is a common practice to broaden claims in a Continuation application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 26-27, 31-33, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corey et al. (US 2020/0117372), hereinafter Corey in view of Zeng et al. (US 2011/0289049), hereinafter Zeng, and further in view of Finkelstein et al. (US 2018/0004745 ), hereinafter Finkelstein.
Regarding claims 21 and 31, taking claim 21 as exemplary, Corey teaches a system comprising: 
a plurality of computing devices communicatively coupled to each other via a network (Corey, [0025], FIG. 1 is a block diagram of a plurality of storage nodes 200 interconnected as a storage cluster 100 and configured to provide storage service for information, i.e., data and metadata, organized and stored on storage devices of the cluster … The components of each storage node 200 include hardware and software functionality that enable the node to connect to and service one or more clients 120 over a computer network 130), wherein: 
the plurality of computing devices is operable to maintain metadata that maps a plurality of memory blocks to a failure resilient address space (Corey, [0039], each block service maintains a mapping of block ID to data block location on storage devices (e.g., internal SSDs 270 and external storage array 150) coupled to the node; [0057], each storage node 200 a-c includes … and a block service 610-630, respectively; [0019]), 
the metadata is divided into a plurality of buckets, 
each bucket of the plurality of buckets is associated with a unique group of two or more computing devices selected from the plurality of computing devices, and 
the number of buckets in the plurality of buckets is greater than the number of computing devices in the plurality of computing devices.  
Corey does not explicitly teach the metadata is divided into a plurality of buckets, each bucket of the plurality of buckets is associated with a unique group of two or more computing devices selected from the plurality of computing devices, and the number of buckets in the plurality of buckets is greater than the number of computing devices in the plurality of computing devices, as claimed.
However, Corey in view of Zeng teaches the metadata is divided into a plurality of buckets (Zeng, [0020], Such a metadata management system may divide a body of metadata into partitions), 
each bucket of the plurality of buckets is associated with a unique group of two or more computing devices selected from the plurality of computing devices (Zeng, [0026], each partition is served by a principal node and one or more secondary nodes … Thus, partition 108 is served by metadata nodes 116 and 118, with node 116 being the principal node and node(s) 118 being the secondary node. Similarly, partition 110 is served by metadata nodes 120 and 122 (the principal and secondary node(s), respectively), and partition 112 is served by metadata nodes 124 and 126 (the principal and secondary node(s), respectively); Fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corey to incorporate teachings of Zeng to divide metadata into a plurality of partitions and each partition is served by at least two distinct nodes. A person of ordinary skill in the art would have been motivated to combine the teachings of Corey with Zeng because it improves efficiency and reliability of the system disclosed in Corey by providing a scalable and fault tolerant metadata system that allows a secondary node to continue processing metadata requests when the corresponding principal node is unavailable (Zeng, [0026]).
The combination of Corey does not explicitly teach the number of buckets in the plurality of buckets is greater than the number of computing devices in the plurality of computing devices, as claimed.
However, the combination of Corey in view of Finkelstein teaches the number of buckets in the plurality of buckets is greater than the number of computing devices in the plurality of computing devices (Finkelstein, [0029], The storage tier 130, to promote redundancy and resilience to device or system failures, may store multiple replica sets 132A, 132B, . . . , 132M (alternatively, replica sets 132), with each replica set 132 including multiple copies of a particular set of data. Each replica set 132 may be copied across multiple data storage devices and geographic areas;  [0031], A primary storage node 202A holding a copy of a replica set 132 may provide replication messages or operations 210 to each of one or more secondary storage nodes 202B through 202N so that each secondary storage node 202B through 202N may hold a copy of the replica set 132; [0032]; Note – for example, 5 available storage node = 202A, 202B, 202C, 202E, 202F; buckets:132A = 202A(P)+202B(S), 132B = 202B(P)+202C(S), 132C = 202C(P)+202D(S), 132D= 202D(P)+1202E(S), 132E= 202E(P)+202F(S), 132F= 202A(P) + 202C(S), 132G = 202A(P)+202D(S) …).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Corey to incorporate teachings of Finkelstein to store multiple replica sets (for example, replica of metadata) with each replica set including multiple copies of a particular set of data stored in one primary node and one or more secondary nodes. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Corey with Finkelstein because it improves reliability of the storage system disclosed in the combination of Corey by copying each replica set across multiple data storage devices and geographic areas to promote fault tolerance, high availability, and low access latency across multiple geographic locations or regions (Finkelstein, [0029]). 
Claim 31 has similar limitations as claim 21 and is rejected for the similar reasons.
Regarding claim 22 and 32, taking claim 22 as exemplary, the combination of Corey teaches all the features with respect to claim 21 as outlined above. The combination of Corey further teaches the system of claim 21, wherein the plurality of storage devices comprises non- volatile memory (Corey, [0032], including internal SSDs 270 and external storage arrays 150 of the nodes 200; Fig.2, see SSD).  
Claim 32 has similar limitations as claim 22 and is rejected for the similar reasons.
Regarding claims 23 and 33, taking claim 23 as exemplary, the combination of Corey teaches all the features with respect to claim 21 as outlined above. The combination of Corey further teaches the system of claim 21, wherein each of the plurality of computing devices is operable to write data into the plurality of memory blocks (Corey, [0033], Each client 120 may issue packets as input/output (I/O) requests, i.e., storage requests, to access data of a volume served by a storage node 200, wherein a storage request may include data for storage on the volume (i.e., a write request) or data for retrieval from the volume (i.e., a read request), as well as client addressing in the form of a logical block address (LBA) or index into the volume based on the logical block size of the volume and a length.).  
Claim 33 has similar limitations as claim 23 and is rejected for the similar reasons.
Regarding claims 26 and 36, taking claim 26 as exemplary, the combination of Corey teaches all the features with respect to claim 23 as outlined above. The combination of Corey further teaches the system of claim 23, wherein in coordination with writing data to a memory block of the plurality of memory blocks, an extent is updated, and wherein the updated extent comprises an identification of a plurality of blocks associated with protecting the data being written to the memory block (Corey, [0057], As requests are received for a specific volume, the slice service 360 a updates the corresponding slice file accordingly. For example, block B is received with a write request directed to volume 2, so the slice service 360 a updates the slice file 607 b accordingly by indicating that block B is associated with volume 2. The slice service 360 a also notifies slice services 360 b and 360 c of the update to the slice file and provides the metadata for the update; [0016], [0017],[0047]).  
Claim 36 has similar limitations as claim 26 and is rejected for the similar reasons.
Regarding claims 27 and 37, taking claim 27 as exemplary, the combination of Corey teaches all the features with respect to claim 21 as outlined above. The combination of Corey further teaches the system of claim 21, wherein each of the plurality of computing devices is operable to read data from the plurality of memory blocks (Corey, [0033], Each client 120 may issue packets as input/output (I/O) requests, i.e., storage requests, to access data of a volume served by a storage node 200, wherein a storage request may include data for storage on the volume (i.e., a write request) or data for retrieval from the volume (i.e., a read request)).  
Claim 37 has similar limitations as claim 27 and is rejected for the similar reasons.

Claims 24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Corey, Zeng, and Finkelstein as applied to claims 23 and 33 respectively above, and further in view of Taniguchi (US 2010/0088287), hereinafter Taniguchi.
Regarding claims 24 and 34, taking claim 24 as exemplary, the combination of Corey teaches all the features with respect to claim 23 as outlined above. The combination of Corey further teaches the system of claim 23, wherein a buffer of data to be written to a first memory block of the plurality of memory blocks is compressed (Corey, [0036],  At box 404, the data block is compressed using a conventional, e.g., LZW (Lempel-Zif-Welch), compression algorithm and, at box 406 a, the compressed data block is stored in NVRAM 230 … Each compressed data block is then synchronously replicated to the NVRAM 230 of one or more additional storage nodes (e.g., secondary storage node 200 b) in the cluster 100 for data protection (box 406 b).) to provide space for a journal associated with the data written into the plurality of memory blocks.  
The combination of Corey does not teach compressing data to be written to a first memory block of the plurality of memory blocks to provide space for a journal associated with the data written into the plurality of memory blocks, as claimed.
However, the combination of Corey in view of Taniguchi teaches wherein a buffer of data to be written to a first memory block of the plurality of memory blocks is compressed to provide space for a journal (operation log) associated with the data written into the plurality of memory blocks (Taniguchi, [0080], [0081], copies the compressed data, the operation log, and the update log into the hard disk of the secondary system).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Corey to incorporate teachings of Taniguchi to copy compressed data and log files into a hard disk. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Corey with Taniguchi because it improves efficiency of the system disclosed in the combination of Corey by allowing updated data in a primary system to be reflected in secondary system without executing load function individual in the primary system and the secondary system (Taniguchi, [0097]).
Claim 34 has similar limitations as claim 24 and is rejected for the similar reasons.

Claims 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Corey, Zeng, and Finkelstein as applied to claims 23 and 33 respectively above, and further in view of Gorobets et al. (WO2006065655), hereinafter Gorobets.
Regarding claims 25 and 35, taking claim 25 as exemplary, the combination of Corey teaches all the features with respect to claim 23 as outlined above. The combination of Corey does not explicitly teach the system of claim 23, wherein a buffer of data to be written to a memory block of the plurality of memory blocks is padded with data previously written into a portion of the memory block, as claimed.
However, the combination of Corey in view of Gorobets teaches the system of claim 23, wherein a buffer of data to be written to a memory block of the plurality of memory blocks is padded with data previously written into a portion of the memory block (Gorobets, [0135]; [0142]; [0144], in host write #1, updated sectors LSlO' is stored in the third offset of the page PO of the update block 20. Optionally, for completeness the first two slots can be padded with valid data such as LS 8 and LS 9 from the original block 10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Corey to incorporate teachings of Gorobets to pad a data buffer with valid data from an originally stored block for an update write. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Corey with Gorobets because it improves accuracy and efficiency of the system disclosed in the combination of Corey by preserving the sequential order in data storage as much as possible (Gorobets, [0142]).
Claim 35 has similar limitations as claim 25 and is rejected for the similar reasons.

Claims 28 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Corey, Zeng, and Finkelstein as applied to claims 27 and 37 respectively above, and further in view of Anderson (US 2013/0173956), hereinafter Anderson.
Regarding claims 28 and 38, taking claim 28 as exemplary, the combination of Corey teaches all the features with respect to claim 27 as outlined above. The combination of Corey does not explicitly teach the system of claim 27, wherein a data read from a particular memory block of the plurality of memory blocks is checked for errors using a distributed erasure code based on blocks identified in an extent, as claimed.
However, the combination of Corey in view of Anderson teaches the system of claim 27, wherein a data read from a particular memory block of the plurality of memory blocks is checked for errors using a distributed erasure code based on blocks identified in an extent (Anderson, [0025], a system and method of using parity data for erasure code data verification; [0026], Read operations of data from the RAID cache can have any of their corresponding data and check blocks verified before or after the Read operations are performed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Corey to incorporate teachings of Anderson to perform erasure code verification for read operations. A person or of ordinary skill in the art would have been motivated to combine the teachings of the combination of Corey with Anderson because it improves reliability of the system disclosed in the combination of Corey by verifying the validity of data requested (Anderson, [0020]).
Claim 38 has similar limitations as claim 28 and is rejected for the similar reasons.

Claims 29, 30,39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Corey, Zeng, Finkelstein, and Anderson as applied to claims 28 and 38 respectively above, and further in view of Klein (US 2018/0011762), hereinafter Klein.
Regarding claims 29 and 39, taking claim 29 as exemplary, the combination of Corey teaches all the features with respect to claim 28 as outlined above. The combination of Corey does not explicitly teach the system of claim 28, wherein a degraded data read is performed when the particular memory block of the plurality of memory blocks is found to be in error, as claimed.
However, the combination of Corey in view of Klein teaches the system of claim 28, wherein a degraded data read is performed when the particular memory block of the plurality of memory blocks is found to be in error (Klein, [0051], when a read command for the data block located at LBA 1 of SSD 1 (data source 1) is received, if the local ECC of that data block is unable to recover the data (i.e. where the errored bits exceed t), then the storage appliance 500 controller first reads the raw data block (with errors) located at LBA 1 of SSD 1 and then the data block located at LBA 1 of SSD 2 (data source 2), along with the extended parity. And, assuming the latter are both read without any unrecoverable errors, then the raw data block located at LBA 1 of SSD 1 may be corrected and recovered using the data block located at LBA 1 of SSD 2 and the extended parity (assuming the errored bits in the raw data block do not exceed t.sub.data source 1+data source 2).).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Corey in incorporate teachings of Klein to recover data for a read request by using erasure coding when a data failure is detected. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Corey with Klein because it improves reliability of the system disclosed in the combination of Corey by providing erasure coding to reconstruct data when the data becomes corrupted (Klein, [0060]).  
Claim 39 has similar limitations as claim 29 and is rejected for the similar reasons.
Regarding claims 30 and 40, taking claim 30 as exemplary, the combination of Corey, Zeng, Finkelstein, Anderson, and Klein teaches all the features with respect to claim 29 as outlined above. The combination of Corey further teaches the system of claim 29, wherein the degraded data read comprises regenerating the particular memory block from one or more memory blocks other than the particular memory block of the plurality of memory blocks (Klein, [0051]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Corey to incorporate teachings of Klein to recover data for a read request by using erasure coded data when a data failure is detected. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Corey with Klein because it improves reliability of the system disclosed in the combination of Corey by providing erasure coding to reconstruct data when the data becomes corrupted (Klein, [0060]).  
Claim 40 has similar limitations as claim 30 and is rejected for the similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Raghunath et al. (US 2019/0042091).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136